Citation Nr: 9902632	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-47 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for a rupture of the 
long head of the biceps of the right shoulder, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty-five years of active military 
service when he retired in September 1991.  

This appeal arises from a September 1995 rating decision in 
which the regional office (RO) granted service connection for 
residuals of a rupture of the long head of the biceps of the 
right shoulder and assigned a noncompensable disability 
evaluation. 

Following a January 1997 personal hearing and an October 1997 
VA orthopedic examination, the RO, in a February 1998 rating 
determination, assigned a 10 percent disability evaluation 
for residuals of a muscle tear of the long head of the biceps 
of the right shoulder, with an effective date of December 28, 
1994.  In an April 1998 letter, the veteran expressed 
disagreement with the effective date that was assigned for 
the disability evaluation, claiming that it should have been 
from the date of his retirement from service.  In December 
1998, the RO issued a statement of the case on the earlier 
effective date issue.  There has been no further 
correspondence received from either the veteran or his 
representative as it relates to this issue.  

The Board of Veterans Appeals (Board) finds that this issue 
is not properly before it.  An appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.200 (1998).  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.

While the requirements for a timely NOD appear to have been 
met and a statement of the case has been issued, there has 
been no document received following the issuance of the 
statement of the case which may be considered as a 
substantive appeal.  Therefore, the issue is not properly 
before the Board and will not be addressed.


FINDING OF FACT

The veterans residuals of a rupture of the long head of the 
biceps of the right shoulder are not productive of more than 
moderate disability.


CONCLUSION OF LAW

The criteria for an evaluation of greater than 10 percent for 
the residuals of a rupture of the long head of the biceps of 
the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.56, 4.73, Codes 5304, 5305 
(1996); 38 C.F.R. §§ 4.7, 4.40, 4.56, 4.73, Code 5201, 5202, 
5203, 5205, 5206, 5207, 5304, 5305 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation currently in effect 
for a rupture of the long head of the biceps of the right 
shoulder is inadequate to reflect the current level of 
disability. 

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veterans assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).


Legal Criteria

The evaluation of a service-connected disability is based on 
the average impairment of earning capacity it produces, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In addition, the entire history of the 
veteran's disability is also considered.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10.  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veterans current disability is evaluated under the 
rating codes for evaluation of muscle disabilities.  The 
regulations governing the evaluation of muscle disabilities 
were changed during the course of the veterans appeal, 
effective June 1997.  When a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO has 
considered the veterans claim under both the old and new 
regulations.  Therefore, the Board will also consider the 
veterans claim under both the old and new regulations, and 
will apply the version most favorable to him.  

While the veteran did not sustain a shell fragment or missile 
wound to his right arm, most or all of the criteria used for 
determining the severity of the veterans current disability 
are for application.  Under the regulations currently in 
effect for the evaluation of muscle disabilities, a 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56 (1998).

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
Slight disability of muscles is typified by a simple wound of 
muscle without debridement or infection.  The history and 
complaints will reveal service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1) (1998)

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (1998).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of the 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of the missile 
through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance when compared with the sound side 
will demonstrate positive evidence of impairment.  38 C.F.R. 
§ 38 C.F.R. § 4.56(d)(3) (1998).

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, or intermuscular binding and scarring.  The evidence 
will include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and records of consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  There will be objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, muscles that swell and harden abnormally in 
contraction, and the tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle, and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4) (1998).

Under the regulations in effect prior to June 1997, moderate 
disability of the muscles resulted from through and through 
or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The 
absence of the explosive effect of high velocity missile or 
of the residuals of debridement or of prolonged infection was 
also considered moderate.  The history of the disability was 
considered, including service department records or other 
sufficient evidence of hospitalization in service for 
treatment of the wound.  Records in the file of consistent 
complaints from the first examination forward of one or more 
of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue-pain after moderate use, and an affect on 
the particular functions controlled by the injured muscles 
were be noted.  Objective evidence of a moderate disability 
included entrance and (if present) exit scars which are 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1996).

Similarly, a moderately severe disability of the muscles was 
characterized by evidence of a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade were considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
were also noted.  Evidence of unemployability due to an 
inability to keep up with work requirements could be 
considered.  Objective findings included relatively large 
entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side were considered.  Finally, tests of strength and 
endurance of the muscle groups involved that gave positive 
evidence of marked or moderately severe loss were noted.  
38 C.F.R. § 4.56(c) (1996).

Muscle Group IV includes the intrinsic muscles of shoulder 
girdle: (1) supraspinatus; (2) infraspinatus and teres minor; 
(3) subscapularis; (4) coracobrachialis. (function: 
stabilizing muscles of the shoulder against injury in strong 
movements, holding head of humerus in socket. Other functions 
are: (1) abduction, (2) outward rotation, (3) inward 
rotation.  The disability of the minor extremity will be 
rated as noncompensable where slight, as 10 percent where 
moderate, and as 20 percent where moderately severe or 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5304 (1998).

A 10 percent evaluation is warranted for moderate injury to 
Muscle Group V (flexor muscles of the elbow, including the 
biceps) of the minor upper extremity.  A 20 percent 
evaluation requires moderately severe injury.  
38 C.F.R. 4.73, Code 5305.

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  It is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. § 4.59.  In De Luca v. Brown, 8 Vet. App. 202 (1995) 
the United States Court of Veterans Appeals (the Court) held 
that a disability may be evaluated apart from the rating 
schedule and granted an increased rating on the basis of 
impairment envisioned under the provisions of 38 C.F.R. §§ 
4.40, 4.45. 

Factual Background

A review of the veterans service medical records 
demonstrates that he was seen with complaints of right 
shoulder pain in March 1990.  The veteran reported that he 
had injured his shoulder approximately eight weeks earlier 
playing racquetball.  He indicated that he had an achy 
discomfort over the anterior aspect of the shoulder that 
radiated into the upper arm anteriorly at times.  Physical 
examination of the shoulder revealed no swelling or 
discoloration and no real palpable tenderness over the area 
of the bursae; however, this was the area that was most 
painful.  The veteran had full range of motion with no pain.  
A diagnosis of right shoulder strain was rendered at that 
time.  

At the time of a September 1990 outpatient visit, the veteran 
complained that he had continuing vs. increasing difficulty 
over the anterolateral aspect of the right shoulder, 
particularly the rotator cuff region and especially with 
internal-external rotation type movements, lifting heavy 
objects, etc.  He reported that if he laid on his shoulder it 
seemed painful at times.  He also noted that his shoulder did 
not hurt if it remained motionless or if he had no effort 
with it.  

Physical examination of the right shoulder revealed no 
swelling or discoloration but there was mild discomfort over 
the deltoid insertion area and the anterior aspect of the 
shoulder.  The discomfort appeared to worsen significantly 
with attempts primarily at internal rotation, some with 
external rotation, none with abduction and none with 
adduction.  The grip was equal.  

At the time of an October 1990 orthopedic consult, the 
veteran indicated that the right shoulder pain had been going 
on for approximately six to seven months.  He noted that he 
had run into a wall approximately one year ago and that this 
may have started the pain.  Physical examination revealed 
full range of motion of the shoulder with mild pain on 
adduction and flexion.  There was also mild tenderness noted 
in the biceps tendon.  A diagnosis of mild right shoulder 
impairment was rendered at that time.  

In December 1994, the veteran requested that service 
connection be granted for his right shoulder disorder.  In 
support of his claim, the veteran submitted a letter from a 
physician from Malmstrom Air Force Base, which indicated that 
the veteran had had x-rays, MRIs, and some orthopedic 
consultation concerning getting the biceps muscle reattached 
to his shoulder after having torn it.  She noted that the 
veteran had been trying to rehab the shoulder for quite some 
time.  She also reported that he had been trying to modify 
his behavior and activity levels quite a bit to accommodate 
the shoulder lesion and that he had not had any benefit from 
this.  She noted that the veteran had been given anti-
inflammatories, pain medications, and strengthening 
exercises, but had not gotten much response.  

In March 1995, outpatient treatment records were received 
from Malmstrom Air Force Base in conjunction with the 
veterans claim.  The records received demonstrate that the 
veteran was seen in January 1993 with complaints of right 
shoulder pain.  Physical examination showed tenderness along 
the biceps tendon.  Increased pain was shown on pronation and 
supination of the hand.  He showed good strong grip with no 
problems as far as strength was concerned.  Full range of 
motion of the shoulder, including external rotation, was 
demonstrated.  There were no signs of rotator cuff injury nor 
were there any signs of neurological problems.  The examiner 
indicated that after going over the symptoms with the 
veteran, the most likely diagnosis was biceps tendinitis.  

At the time of a November 1993 outpatient visit, it was noted 
that the veteran had again injured his shoulder when catching 
himself going down a set of stairs a few months earlier.  
Physical examination showed bulky muscle build with no 
specific tenderness over the tendons.  The veteran showed no 
decreased range of motion but did have some tenderness with 
anterior rotation of the humeral head in the rotator cuff.  
There was no evidence of a rotator cuff tear and no decreased 
range of motion.  

At the time of a February 1994 visit, the veteran complained 
of anterior right shoulder pain, which had been intermittent 
but now seemed rather steady.  Physical examination revealed 
that the area was noninflammed and nonedematous.  He did 
complain of pain along the anterior capsule of the rotator 
cuff.  

An x-ray taken of the right shoulder in February 1994, 
revealed evidence of a small cystic appearance to the 
metaphyseal portion of the right proximal humerus, which 
represented only a minimal finding.  There was no evidence of 
dislocation.  A March 1994 MRI revealed findings consistent 
with an anterior labral tear.   

In June 1995, the veteran was afforded a VA fee-basis 
examination.  At the time of the examination, the veteran 
reported having injured his shoulder while running into a 
wall playing racquetball.  He indicated that he had a sudden 
onset of pain in the anterior right shoulder in 1993, when 
moving bales of hay.  The veterans primary complaint was 
weakness in the right arm rather than pain.  He reported that 
the pain that he had had all through the years disappeared 
when the tendon ruptured and that he was now left with 
weakness when performing flexion maneuvers with the right 
arm. 

Physical examination of the upper extremity revealed full 
range of motion, actively and passively, for the elbow, 
shoulder, and wrist.  The shrug test was normal and equal, 
left and right.  There was no tenderness about the bicipital 
groove of the right anterior shoulder.  There was also no 
subacromial crepitation.  Deep tendon reflexes were 2/5 and 
equal at the biceps, triceps, and radius.  Circumference of 
the biceps and the upper forearm were equal, left and right.  
Shoulder abduction, elbow extension, and hand grip strength 
were also normal and equal, left and right.  Right elbow 
flexion strength was approximately 50 percent of what it was 
in the left arm. The examiner noted that this was as a result 
of the rupture and the shortened biceps of the muscle of the 
right arm.  X-rays were essentially within normal limits.  
There was no subacromial calcification or degenerative 
changes about the AC joint.  There was possibly slight 
subluxation of the humeral head within the glenoid.  A 
diagnosis of a rupture of the long head of the biceps muscle 
of the right arm was rendered.

In a September 1995 rating determination, the RO granted 
service connection for a rupture of the long head of the 
biceps of the right shoulder and assigned a noncompensable 
disability evaluation under Diagnostic Code 5304.  In his 
March 1996 notice of disagreement, the veteran indicated that 
an increased evaluation was warranted and that the injury 
should have been more appropriately rated under Diagnostic 
Code 5305.  

In July 1997, the veteran was afforded a personal hearing.  
At the time of the hearing, the veteran reported that he was 
left-handed.  He indicated that the initial injury was a tear 
of the tendon.  He testified that the detachment occurred 
after service when he was lifting bales of hay in 1993.  The 
veteran indicated that the problem with his shoulder was that 
it started to hurt when he put it under stress.  He noted 
that it did not normally hurt and that he had full range of 
motion.  He reported that it did not hurt when he was at rest 
or on the computer.  He also testified that he took no 
medication for the shoulder.  He noted that when he exerted 
his shoulder he felt a lot of pain.  He indicated that he had 
learned to stop when he started feeling that pressure because 
he knew he would thereafter experience pain.  He reported 
having no pain on routine use.  He also testified as to 
having full range of motion under normal conditions.  He 
further reported having lost 40 to 50 percent of normal 
strength in his arm.  He noted that the difference in 
strength was quite substantial. 

In October 1997, the veteran was afforded an additional VA 
fee-basis examination.  At the time of the examination, the 
veteran again reported the history of his injury.  He noted 
that he had weakness in his right arm when he was doing any 
type of lifting maneuvers that involved the use of the biceps 
muscle.  He also reported having a pulling sensation when 
lifting, which was in the proximal portion of the biceps.  He 
noted that he had to alter positions at times to work around 
the weakness that he perceived was present in the right arm.  
He denied having any popping, snapping, etc.  He noted that 
he did not have much in the way of shoulder pain or pain in 
the elbow, wrist, or hand on the right side.  

The veteran indicated that he worked as a systems analyst 
doing mainly sedentary and semi-sedentary work for the 
Department of Health and Public Services.  He noted that he 
did not have to do any significant lifting, pushing, or 
pulling.  

Physical examination revealed that the veteran was in no 
acute distress.  Inspection of the upper extremities revealed 
abnormal contour of the right biceps muscle with a rounded 
fullness in the biceps more distally than the normal contour 
and lesser bulk in the muscle when compared to the opposite 
left biceps muscle.  There was no significant palpable pain, 
discoloration, skin lesions, or soft tissue swelling.  

Range of motion of the elbows was from 0 to 140 degrees, 
bilaterally.  Range of motion of the shoulders revealed right 
over left abduction 130 degrees over 130 degrees.  Internal 
rotation was 90 degrees over 90 degrees.  External rotation 
was 105 degrees over 105 degrees.  Maximum circumference of 
the forearm was 32 centimeters, both left and right.  There 
was a slight decrease in biceps muscle strength on the right 
compared to the left by about 20 to 25 percent.  There was no 
crepitation of range of motion of the shoulder, elbow, wrist, 
or hand.  It was the examiners impression that the veteran 
had a torn proximal biceps muscle tendon of the right arm and 
shoulder.  

The examiner observed that the veteran had begun having 
symptoms when playing racquetball in 1988.  He further noted 
that he had apparently had ongoing pain that had not been 
relieved until the tendon ruptured in 1993.  Since that time, 
pain had not been a problem but he noted that the veteran had 
had some complaints of persistent weakness with lifting 
maneuvers that involved the right biceps muscle. 

The examiner further observed that on an estimated basis, the 
veteran had around a 20 to 25 percent decrease in strength 
involving the biceps muscle on the right side when compared 
to the left side.  The remainder of the examination was 
essentially normal except for the cosmetic deformity of the 
right biceps, which was described as a bulging deformity in 
the muscle belly because of the loss of the proximal 
attachment of the biceps tendon.  Pain was not a 
consideration in the complaint.  

Treatment recommendations were mainly for continued 
conservative management with no recommendation for any 
surgical intervention.  The examiner indicated that he did 
not expect any significant change for improvement or 
deterioration in the patients symptomatology and did not 
anticipate any problems in the future aside from what he 
currently had in the form of some weakness.  

The Board is of the opinion that an evaluation in excess of 
10 percent is not warranted for residuals of the rupture of 
the long head of the right biceps and shoulder.  At the time 
of his June 1995 VA examination, the veteran was found to 
have full range of motion of his right shoulder, elbow, and 
wrist.  At the time of his October 1997 VA examination, the 
veteran was shown to have only slight limitation of motion on 
elbow flexion, normal internal and external rotation, and no 
more than moderate limitation of motion on abduction.  See 
38 C.F.R. § 4.71, Plate I.  

While the June 1995 VA examiner indicated that the veterans 
elbow flexion strength was approximately 50 percent of what 
it was in the left arm, the October 1997 examiner found that 
the veteran had around a 20 to 25 percent decrease in 
strength involving the biceps muscle on the right side as 
compared to the left.  Moreover, the veteran has testified as 
to having full range of motion for his shoulder, wrist, and 
arms, under normal circumstances.  Although the veteran 
testified as to having pain when lifting his shoulder past a 
certain height, at his October 1997 VA examination, the 
veteran indicated that he did not have much in the way of 
shoulder pain or pain in the wrist, elbow, or hand, on the 
right side.  The examiner specifically found that pain was 
not a consideration in the complaint.  

Although the Board notes that the veteran has been found to 
have 20 to 25 percent weakness in his biceps muscle on the 
right side, he has testified as to having full range of 
motion under normal circumstances and indicated that he had 
little or no pain at the time of his October 1997 VA 
examination.  As such, no more than moderate impairment has 
been demonstrated under either Diagnostic Codes 5304 or 5305.  

The veteran has also not been shown to have nonunion of the 
clavicle or scapula, with loose movement; recurrent 
dislocation of or at the scapulohumeral joint; limitation of 
motion of the arm at the shoulder level; limitation of 
extension of the forearm limited to 45 degrees; or limitation 
of flexion to 90 degrees, to warrant 20 percent evaluations 
under Diagnostic Codes 5201, 5202, 5203, 5206, or 5207.   

An increased evaluation is not available on the basis of 
functional impairment as envisioned in 38 C.F.R. §§ 4.40, 
4.45.  The veterans muscle weakness has been described as 
minimal.  No atrophy was identified on the recent VA 
examination, and the examiner concluded that pain was not a 
factor in the veterans disability.  There have been no 
reports that the veteran has more motion than normal.  
Therefore, it must be concluded that he does not have any of 
the factors that would justify an increased evaluation on the 
basis of functional impairment.

Turning to the issue of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1. 

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case is a rupture of the long 
head of the biceps of the right shoulder.  In the case at 
hand, there is evidence of decreased strength in the right 
shoulder but nothing probative to support a finding that the 
veteran has such an unusual or exceptional disability picture 
as a result of the service-connected rupture of the long head 
of the biceps of the right shoulder.  He has not been 
recently hospitalized for treatment of his rupture of the 
long head of the biceps of the right shoulder.  Accordingly, 
it cannot be said that the disability requires frequent 
periods of hospitalization.  The veteran has also reported 
that his rupture of the long head of the biceps of the right 
shoulder does not interfere with his employment, as he works 
as a systems analyst and does not have to do any significant 
lifting, pushing, or pulling.  Accordingly, referral of the 
veterans claim for consideration of an extraschedular rating 
is not warranted.



ORDER

An evaluation in excess of 10 percent for the residuals of a 
rupture of the long head of the biceps of the right shoulder 
is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
